OAKES, Circuit Judge
(concurring):
I am pleased to concur and to join in Judge Gurfein’s opinion. I will simply note for the record, however, that had I been a member of the National Labor Relations Board I probably would have voted in favor of the Lithographers and Photoengravers’ Union. But as Judge Gurfein points out, a reviewing court is limited in this type of case to a determination whether the Board’s findings are supported by substantial evidence and whether its informed discretion has been exercised arbitrarily or capriciously. See K. Davis, Administrative Law of the Seventies § 29.00 (1976).
Thus this is the classic case where a judge cannot and should not substitute his judgment for that of the administrative agency.